IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42768

STATE OF IDAHO,                                )    2016 Unpublished Opinion No. 328
                                               )
       Plaintiff-Respondent,                   )    Filed: January 15, 2016
                                               )
v.                                             )    Stephen W. Kenyon, Clerk
                                               )
CHARLES E. HANSEN,                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying motion to terminate no-contact provision, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Charles E. Hansen appeals from the district court’s denial of his motion to terminate the
no-contact provision limiting contact between him and his son, arguing that the district court
abused its discretion. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Hansen pleaded guilty to felony injury to a child for his failure to protect his daughter,
B.H., from repeated sexual abuse by his son, D.H., despite a juvenile court-ordered sex offender
safety plan. The district court ultimately placed Hansen on probation, subject to certain special
conditions. Special condition 3(n) stated, “You must have no contact with any minor children,
including your own minor children, until further order of this Court which will be considered
after you have begun the individual counselling.”



                                               1
         During his probation, Hansen has periodically moved the district court to amend the
terms and conditions of probation regarding contact with D.H. and B.H. As a result, the district
court has incrementally allowed Hansen to have more contact with D.H. and B.H. separately, but
has not modified the language prohibiting unsupervised contact between D.H. and B.H.
Approximately thirty months into his probation, Hansen filed a motion to amend terms and
conditions of probation and terminate the no-contact order. Hansen proposed that the district
court amend special condition 3(n) to read as follows: “You may have contact with all minor
children but D.H. You are allowed supervised contact with D.H. The no contact order as to
B.H. is quashed. You are allowed contact with D.H. per Health and Welfare or Juvenile Court
safety plan.”
       The district court held a hearing on Hansen’s motion and heard testimony from several
witnesses. Subsequently, the district court authorized Hansen to have contact with unrelated
minors at school and family events and other events where other adults are also present.
However, the district court also held that Hansen was still not authorized to permit unsupervised
contact between D.H. and B.H. Hansen timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       When a person is charged with or convicted of an offense for which a court finds that a
no-contact order is appropriate, an order forbidding contact with another person may be issued.
I.C. § 18-920(1). The decision whether to modify a no-contact order is within the sound
discretion of the district court. State v. Cobler, 148 Idaho 769, 771, 229 P.3d 374, 376 (2010).
       When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine: (1) whether the lower court correctly perceived the
issue as one of discretion; (2) whether the lower court acted within the boundaries of such
discretion and consistently with any legal standards applicable to the specific choices before it;
and (3) whether the lower court reached its decision by an exercise of reason. State v. Hedger,
115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989).
                                                 III.
                                            ANALYSIS
       Hansen argues that the district court abused its discretion by refusing to lift the no-contact
provision as it relates to D.H., in light of the information Hansen provided the district court at the

                                                  2
time of the hearing on his motion. Specifically, Hansen argues that the Department of Health
and Welfare, the guardian ad litem, and the family’s counselor all recommended that the no-
contact order should be terminated and the family should be reunified.
       At the hearing, the district court acknowledged that Hansen had made significant
advances and increased his ability to be a reliable and caring parent. However, the district court
also stated that it needed more information because it was still not comfortable with its
“understanding of everything that’s going on with [D.H.]” and that the issue is “more a whole-
picture problem at this stage.” Given the abuse that B.H. suffered at the hands of D.H., the
district court wanted information to ensure the safety of B.H. before allowing Hansen to have
unsupervised contact with both children simultaneously. The record does not appear to contain
any more information on D.H., nor does Hansen provide any additional information regarding
D.H.’s progress.
       Based on the record, we cannot find that the district court abused its discretion. Hansen
has not provided any law supporting a claim that the district court did not act consistently with
legal standards, nor has Hansen shown that the district court did not reach its decision by an
exercise of reason.
                                               IV.
                                        CONCLUSION
       Based on the foregoing, we hold the district court did not abuse its discretion by denying
Hansen’s motion to terminate the no-contact provision limiting contact between him and D.H.




                                                3